CORRECTED
IN THE UNITED STATES COURT OF APPEALS

        FOR THE FIFTH CIRCUIT
                   _______________

                     m 00-60892
                   Summary Calendar
                   _______________



                 IN THE MATTER OF:
                  EVAN DOSS, JR.,

                                        Debtor.


                  EVAN J. DOSS, JR.,

                                        Appellant,


                        VERSUS

              EILEEN SHAFFER BAILEY,

                                        Appellee.


             _________________________

       Appeal from the United States District Court
         for the Southern District of Mississippi
             _________________________

                    January 18, 2002
Before JONES, SMITH, and                                                           II.
  EMILIO M. GARZA, Circuit Judges.                             “To have standing to appeal a bankruptcy
                                                            order, a party must show that it was directly
PER CURIAM:*                                                and adversely affected pecuniarily by the or-
                                                            der, or that the order diminished its property,
   Evan Doss, Jr., challenges a bankruptcy                  increased its burdens or impaired its rights.”
court order approving a settlement and                      In re Cajun Elec. Power Coop., Inc., 69 F.3d
payment of an administrative fee. We vacate                 746, 749 (5th Cir. 1995) (quotations omitted),
the judgment of the district court and remand               modified on rehearing on other grounds, 74
to the district court with direction to dismiss             F.3d 599 (5th Cir. 1996). According to the
the appeal for want of standing.                            record, Doss is not a creditor, shareholder, or
                                                            debtor of the Doss Corporation; when
                      I.                                    questioned by the bankruptcy judge, he was
   The Evan J. Doss, Jr. Corporation (the                   unable to specify whether he was an officer.
“Corporation”) filed a chapter 7 bankruptcy;                Because there is no evidence that the
among the assets were an AM radio station                   bankruptcy court order has in any way harmed
and a construction permit for an FM station.                Doss or impaired his rights, he lacks standing
The Corporation sold both stations with the                 to challenge it on appeal.
approval of the bankruptcy court.
                                                                The judgment of the district court,
    After the sales were completed, Eileen                  affirming the decision of the bankruptcy court,
Bailey, the Corporation’s bankruptcy trustee,               is VACATED and REMANDED to the
filed an application for approval to pay a $400             district court with instruction that the district
fee to the FCC to facilitate the sale of the AM             court dismiss the appeal for want of standing.
station. The trustee also filed a motion for
approval of a settlement agreement among
Leola Dickey, Doss’s sister, the Ole Brook
Broadcasting Co., and the trustee, under
which Dickey agreed to drop her application
to the FCC for a construction license for an
FM station in exchange for a $3000 payment
from Ole Brook, which sought to submit a
rival bid for the same license. Doss objected
to the payment of the fee and the agreement,
but his claims were rejected by the bankruptcy
court, whose decision was affirmed by the
district court.



        *
          Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be published
and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                                        2